Drawings
The drawings are objected to because Figs. 4 & 5 are contradictory.  Inexplicably, the length of the outer joint member 10 in Fig. 5 is longer than at Fig. 4.  Whereas every other dimension in Fig. 4 appears unchanged in Fig. 5.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because at:
Page 7, line 18, “first ball array 21” should be changed to “first ball array 32”.
Page 10, line 4, “groove 215” should be changed to “groove 125”.

Claim Objections
Claim 3 is objected to because at lines 2 & 3, “ball” should be plural.

Claim Rejections - 35 USC § 112
Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the roller track" in lines 3 & 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the roller track" in lines 13 & 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claims 1, 2, 4, 8 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orain, US 4,741,723.  Orain discloses a tripod constant-velocity joint comprising:
 an outer joint member (10) having a cavity elongated in a longitudinal direction and three roller tracks (9); 

three roller assemblies respectively coupled to the journal in a state of being respectively disposed in the roller tracks, wherein the respective roller assembly comprises:
an inner race (5) which is connected to the journal and is provided with a first inner ball groove (7) and a second inner ball groove (7) on both lateral sides thereof; 
a first ball array having a plurality of balls (8) which are movably disposed in a first ball track formed by a first inner ball groove and a first outer ball groove (9) which are correspondingly formed on both lateral of the roller track; 
a second ball array having a plurality of balls (8) which are movably disposed in a second ball track formed by a second inner ball groove and a second outer ball groove (9) which are correspondingly formed on both lateral sides of the roller track; and 
a ball cage (13) which restricts movements of the first ball array and the second ball array in a longitudinal direction thereof,
wherein Fig. 8 shows the first ball track is formed such that a sectional area (34) thereof becomes larger in a direction toward an open side of the outer joint member and Fig. 10 shows the second ball track is formed such that a sectional area (48) thereof becomes smaller in a direction toward an open side of the outer joint member,
wherein the first inner ball groove is formed such that a bottom surface (34) thereof becomes deeper in a direction toward the open side of the outer joint member and the second inner ball groove is formed such that a bottom surface (48) thereof becomes shallower in a direction toward the open side of the outer joint member.

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Orain.  At col. 3, lines 56-58, Orain discloses diameters of the plurality of the balls (8) composing the second ball array become smaller in a direction toward the open side (see “end” at col. 3, line 58) of the outer joint member (10).  Orain does not expressly disclose diameters of the plurality of the balls composing the first ball array become larger in a direction toward the open side of the outer joint member.  However, it would have been obvious to one of ordinary skill in the art to modify the a tripod constant-velocity joint of Orain such that the diameters of the balls at the end of the first array are larger, rather than smaller, than that of the other balls since such a modification would have involved a mere reversal of parts.  A reversal of parts is generally recognized as being within the level of ordinary skill in the art.  In Re Gazda, 104 USPQ 400, (CCPA 1955).  

Allowable Subject Matter
Claims 5-7, 10 & 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679